Citation Nr: 0111309	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, multiple joints as secondary to the service-
connected disability of residuals of a gunshot wound to the 
left hand.  

2.  Entitlement to an initial compensable evaluation for 
overuse syndrome of the left shoulder as secondary to the 
service-connected disability of residuals of a gunshot wound 
to the left hand.  

3.  Entitlement to an initial compensable evaluation for 
overuse syndrome of the left elbow as secondary to the 
service-connected disability of residuals of a gunshot wound 
to the left hand.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January1951 to 
January1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which service connection for 
degenerative joint disease, multiple joints as secondary to 
the service-connected disability of residuals of a gunshot 
wound to the left hand was denied.  The RO granted service 
connection for overuse syndrome of the left shoulder and 
overuse syndrome of the left elbow as secondary to the 
service-connected disability of residuals of a gunshot wound 
to the left hand and assigned noncompensable evaluations.  


FINDINGS OF FACT

1.  The evidence of record does not show that degenerative 
joint disease, multiple joints was manifested during service, 
or to a degree of 10 percent or more within one year from the 
date of termination of service.  

2.  Competent medical evidence has been submitted showing 
that there is no nexus, or link, between the veteran's 
degenerative joint disease, multiple joints and his service-
connected residuals of a gunshot wound to the left hand.  

3.  The veteran's service-connected overuse syndrome of the 
left shoulder is manifested by marked tenderness over the 
acromioclavicular joint area and marked crepitations during 
active and passive range of motion; active abduction was 100 
degrees with complaints of moderate discomfort; passive range 
of motion to 150 degrees with moderate pain; external 
rotation to 90 degrees, internal rotation to 80 degrees, with 
complaints of severe pain; active flexion to 110 degrees 
without any pain; passive flexion to 160 degrees with minimal 
discomfort; extension to 25 degrees without any complaints.  

4.  The veteran's service-connected overuse syndrome of the 
left elbow is manifested by range of motion of 0-130 degrees 
actively and 0-140 degrees passively with marked discomfort 
between 130 and 140 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease, multiple 
joints, was not incurred in active service, nor is it 
proximately due to, or the result of, his service-connected 
residuals of a gunshot wound to the left hand.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 and 5103A (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 and 
3.310 (2000).  

2.  A 10 percent evaluation is warranted for overuse syndrome 
of the left shoulder.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5299 
and 5201 (2000).  

3.  A 10 percent evaluation is warranted for overuse syndrome 
of the left elbow.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5299 
and 5206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the veteran has been examined.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

Background  

The service medical records do not show that the veteran 
complained of or was diagnosed with degenerative joint 
disease, multiple joints.  

The VA examined the veteran in November 1954 and the 
diagnoses were cicatrices, left hand, residual of gunshot 
wound and surgery (tenoplasty); with limitation of motion of 
index finger and an old healed fracture of the second 
metacarpal bone of the left hand secondary to the residual of 
gunshot wound.  

In June 1957 a private physician diagnosed an old healed 
compound fracture head of the second metacarpal of the left 
hand and a painful bony deformity head of the second 
metacarpal as a result of the fracture.  The VA examined the 
veteran in October 1957 and the diagnosis was malunion of the 
second metacarpal to the index finger of the left hand.  

The VA examined the veteran in July 1969 and the diagnoses 
were compound comminuted fracture, distal shaft, second 
metacarpal, left, old symptomatic with minimal limitation of 
motion of the left index finger, arthritis of the cervical 
spine.  

The VA examined the veteran in April 1994.  The impression 
was history of trauma to the left hand with surgical 
procedures and residual neuralgia.  The findings were 
traumatic arthritis especially of the left index finger and 
the wrist with myalgia throughout both shoulders, said to be 
generalized.  

In May 1998 a private physician wrote that he had followed 
the veteran for degenerative joint disease.  He listed the 
veteran's current medications.  

The VA examined the veteran in August 1999.  Examination of 
the left hand and wrist revealed mild swelling of the second 
and third metacarpophalangeal joints noted and he had mild 
tenderness and discomfort during palpation.  Range of motion 
was 70 degrees flexion passively, 50 degrees actively, and 70 
degrees of passive flexion, he was in excruciating pain.  
Range of motion in the fourth and fifth fingers at the 
metacarpal phalangeal joints was 90 degrees.  At the proximal 
interphalangeal joints, range of motion in the second through 
the fifth fingers was 85 degrees; however, the veteran had 
moderate-to-severe discomfort and pain in the second and 
third proximal interphalangeal joints.  Abduction and 
adduction of the fingers were within normal limits.  However, 
intrinsic muscle strength was poor in the left hand.

Dupuytren's contractures were noted in both hands over the 
fourth metacarpal area on the palm of the hands and was 
nontender.  Grip strength in the left hand was poor.  
Apposition of the thumb with the index and middle fingers was 
normal.  Pinch strength was poor.  Apposition of the thumb 
with the fourth and fifth fingers was with 0.52 inch gap and 
he had moderate discomfort at the proximal interphalangeal 
and metacarpophalangeal joints of the fourth and fifth 
fingers as well.  Palpation of the hand and the dorsum of the 
hand were markedly uncomfortable.  Sensory function 
examination indicated decreased sensation to absent sensation 
over the dorsum of the left hand, especially between the 
second and fifth metacarpal areas.  Sensation over the 
fingers was decreased to pinprick as well.  On the radial 
aspect of the left thumb, it was diminished.  Rest of the 
sensory examination in both upper extremities was within 
normal limits.  

Range of motion in the thumb was normal.  There was no 
swelling noted, no tenderness noted.  Range of motion in the 
wrist extension was 70 degrees, flexion 80 degrees without 
any discomfort.  Ulnar deviation was 45 degrees, and radial 
deviation was 30 degrees.  The veteran had marked discomfort 
during the radial deviation.  Flexion and extension strength 
was fair.  An old healed surgical scar was noted on the left 
hand, dorsum, and between the thumb and the second 
metacarpals.

Examination of both elbows disclosed that there was no 
tenderness, swelling or subcutaneous nodules noted.  Range of 
motion was 0-130 actively on the left side, and passively it 
was 0-140 degrees; however, he was in marked discomfort 
between 130 and 140 degrees of flexion.

Examination of the left shoulder showed a linear scar 
indicating biopsy sites.  There was marked tenderness noted 
over the acromioclavicular joint area and marked crepitations 
were heard during active and passive range of motion.  Active 
abduction was 100 degrees with complaints of moderate 
discomfort.  Passive range of motion was 150 degrees with 
moderate pain.  External rotation was 90 degrees, internal 
rotation was 80 degrees, and the veteran was complaining of 
severe pain.  Active flexion was 110 degrees without any 
pain; passive flexion was 160 degrees with minimal 
discomfort.  Extension was 25 degrees without any complaints.  
No wasting of the muscles was noted.

The examiner commented that review of the claims file had 
statements from the rheumatologist and internal medicine 
physicians who did not identify any relationship between his 
left hand injury and fibromyalgia or degenerative joint 
disease of multiple joints.  However, the rheumatologist's 
note indicates that the veteran had trigger spots, which were 
not inconsistent with fibromyalgia, indicating that there may 
be fibromyalgia.  When the examiner asked the veteran again 
at the end of the examination what joints he was claiming 
service connection for, he stated left elbow and left 
shoulder as through the years his function has gotten worse 
in the left hand and the pain had increased throughout the 
arm.

X-ray of the left elbow showed no gross osseous, joint or 
soft tissue abnormalities.  X-ray of the left hand revealed 
slight deformity of the distal end of the second metacarpal, 
thought to be related to an old trauma.  Minimal degenerative 
changes in the proximal interphalangeal and distal 
interphalangeal joints were noted.  No other significant 
abnormality was noted.  X-ray of the left shoulder presented 
mild narrowing involving the acromioclavicular and 
glenohumeral joint spaces bilaterally.  No other significant 
abnormalities were seen.  X-ray of the left wrist showed that 
no gross osseous, joint, or soft tissue abnormalities were 
seen.  

Considering the history, physical examination, and review of 
the claims file, the examiner believed that it is possible 
that the veteran could have left elbow and left shoulder pain 
radiating from the left hand and wrist and overuse or 
mechanical changes.  However, the examiner did not think 
there is any relationship between the degenerative joint 
disease of multiple joints and fibromyalgia with the left 
hand and wrist injury.  The impressions included residuals of 
the left hand injury and degenerative joint disease of 
multiple joints.

In an addendum the examiner indicated that Deluca v. Brown, 8 
Vet. App. 202 (1995) could not be clearly delineated, as he 
had not noticed any loss of balance or incoordination.  
However there was obvious weakness of the left hand muscles 
due to injuries sustained, and there was no atrophy of the 
muscles noted, and his functional status in general was 
appropriate to his condition and age, however, it had no 
adverse effect on the left hand.  The veteran used the right 
hand more and he is a right-handed person.  Fatigability 
could not be identified from the examination point of view; 
however, when his pain was unbearable he may have some 
limitations in the functional capacity of the left hand.

In March 2000 a private physician wrote that the veteran has 
polymyalgia which gave him about three hours of morning 
stiffness.  The private physician also indicated that the 
veteran has post-laminectomy low back pain and bilateral 
sciatica that substantially added to his disability.  He 
commented that there were significant contributing factors to 
the veteran's dysfunction relative to his hand injury.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2000).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

As indicated above, the veteran's service medical records are 
devoid of any indication that the veteran complained of or 
was treated for degenerative joint disease, multiple joints.  
Moreover, there is no evidence showing that degenerative 
joint disease, multiple joints was manifested to a degree of 
10 percent or more within one year from the date of 
termination of service to otherwise establish service 
connection on a direct basis.  The evidence is clear that the 
veteran did not have degenerative joint disease, multiple 
joints in service or for many years thereafter.  

Upon consideration of all the evidence of record, the Board 
finds that the veteran's degenerative joint disease, multiple 
joints was not caused or aggravated by his service-connected 
disability of residuals of a gunshot wound to the left hand.  
A private physician wrote that polymyalgia, post-laminectomy 
low back pain and bilateral sciatica were significant 
contributing factors to the veteran's dysfunction relative to 
his hand injury.  However, the VA examiner opined that did 
not think there is any relationship between the degenerative 
joint disease, multiple joints and fibromyalgia with the left 
hand and wrist injury.  The Board finds that VA examination 
report more probative than the private medical opinion 
because the conclusion stated therein was made after a review 
of the claims folder.  The private medical opinion did not 
indicate that the veteran's medical records had been 
reviewed.  As the VA examiner had the benefit of reviewing 
the entire history and pertinent evidence as regards the 
claim, the Board finds that conclusion more probative.  

In light of the evidentiary record now before the Board, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for degenerative joint 
disease, multiple joints on a direct basis or as secondary to 
residuals of a gunshot wound to the left hand.  As a state of 
equipoise of the positive evidence and the negative evidence 
does not exist, the benefit-of-the-doubt doctrine outlined in 
38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), does not otherwise permit a favorable 
determination in this case.

Increased Evaluation

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 
4.45, pain may be the basis for a rating for a disability 
rated based on limitation of motion, regardless of whether or 
not the limitation of motion specified in the Diagnostic Code 
criteria is shown).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Under Diagnostic Code 5201 a 20 percent disability evaluation 
is warranted for either arm where motion of the arm is 
limited to shoulder level.  A 30 percent rating is 
appropriate for the major arm (20 percent for the minor arm) 
where motion is limited to midway between side and shoulder 
level.  A 40 percent rating for the major arm (30 percent for 
the minor arm) may be assigned where motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a (2000).  

Under Diagnostic Code 5206 limitation of flexion of the elbow 
and forearm of the minor arm is rated zero percent disabling 
where flexion is limited to 110 degrees.  A 10 percent rating 
is assigned where flexion is limited to 100 degrees and a 20 
percent rating is assigned where flexion is limited to 90 
degrees.  A 30 percent rating is assigned where flexion is 
limited to 55 degrees and a 40 percent rating is assigned 
where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a 
(2000).

As there is no evidence of ankylosis of the scapulohumeral 
articulation, impairment of the humerus or, impairment of the 
clavicle or scapula, therefore, Diagnostic Codes 5200, 5202 
and 5203 are not applicable.  Inasmuch as the evidence does 
not show ankylosis, other impairment of the elbow; joint 
fracture; radius and ulna nonunion or impairment; or 
supination and pronation impairment Diagnostic Codes 5205, 
5207 - 5213 do not apply.  38 C.F.R. § 4.71a (2000).

Although the record in this case does not reflect any of the 
specific criteria for compensable evaluation, the medical 
evidence reflects mild impairment related to overuse syndrome 
of the left shoulder, manifested by marked tenderness over 
the acromioclavicular joint area and marked crepitations 
during active and passive range of motion; and complaints of 
mild to severe pain with active and passive ranges of motion.  
Overuse syndrome of the left elbow is manifested by marked 
discomfort between 130 and 140 degrees of flexion.  In view 
of the regulations requiring consideration of painful motion, 
in particular 38 C.F.R. §§ 4.40 and 4.45, it is concluded 
that when the evidence is construed in the manner most 
favorable to the veteran and doubt regarding the current 
level of disability is resolved in his favor, the 
manifestations of overuse syndrome of the left shoulder and 
overuse syndrome of the left elbow provide for a 10 percent 
evaluation.  Pursuant to 38 C.F.R. § 4.40 pain supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion may be the basis for an 
evaluation for a disability rated based on limitation of 
motion.  38 C.F.R. § 4.45 provides that pain on movement is a 
required consideration.  See also DeLuca.  On this basis, a 
10 percent rating and no higher is warranted for overuse 
syndrome of the left shoulder and overuse syndrome of the 
left elbow.  


ORDER

Service connection for degenerative joint disease, multiple 
joints as secondary to the service-connected disability of 
residuals of a gunshot wound to the left hand is denied.

A 10 percent rating is granted for overuse syndrome of the 
left shoulder as secondary to the service-connected 
disability of residuals of a gunshot wound to the left hand, 
subject to the regulations controlling disbursement of VA 
monetary benefits.

A 10 percent rating is granted for overuse syndrome of the 
left elbow as secondary to the service-connected disability 
of residuals of a gunshot wound to the left hand, subject to 
the regulations controlling disbursement of VA monetary 
benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

